GLENN A. NORTON, J.,
dissenting.
I respectfully dissent. Applying our de novo review to the determination of whether Claimant’s actions constituted misconduct, the majority finds that Claimant’s conduct demonstrates negligence in such a degree as to manifest culpability and shows a disregard of standards of behavior that the Department has the right to expect of its employees, distinguishing Claimant’s actions from the “isolated and relatively innocent transgressions” of the claimants’ conduct in McClelland and Rush.
Although Claimant’s conduct could be construed as “plainly wrong, improper, or injurious so as to manifest her culpability,” “[an appellate] Court’s review of whether the record establishes misconduct must be guided by the legislature’s mandate that the unemployment security law ‘shall be liberally construed to accomplish its purpose to promote employment security ... by providing compensation to individuals in respect to their employment.’ ” Fendler v. Hudson Services, 370 S.W.3d 585, 591 (Mo. banc 2012) (Teitelman, J., dissenting) (quoting section 288.020.2 RSMo 2000). Adhering to that standard, I would hold that Claimant’s conduct did not rise to the level of negligence to such a degree as to manifest culpability or show a disregard of standards of behavior which the Department has the right to expect. See id. at 592 (arguing that a disputed inference should, be construed in favor of the claim*191ant). Although Claimant’s conduct justified the Department’s termination of her employment, it did not rise to the level of misconduct connected with work to justify denying her unemployment benefits. See Comeaux v. Convergys Customer Management Group, Inc., 310 S.W.3d 759, 763 (Mo.App. E.D.2010) (stating that “[tjhere is a vast distinction between conduct that would justify an employer terminating an employee and conduct that is misconduct for the purposes of denying unemployment benefits”). Accordingly, I would affirm the Commission’s decision finding Claimant eligible for unemployment benefits.